 1                                                            The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10

11   RYAN KARNOSKI, et al.,                          Case No. 2:17-cv-01297-MJP

12              Plaintiffs, and                      JOINT STIPULATION TO REVISE
                                                     CASE SCHEDULE
13   STATE OF WASHINGTON,
                                                     NOTE ON MOTION CALENDAR:
14              Plaintiff-Intervenor,                July 12, 2019
15
          v.
16
     DONALD J. TRUMP, in his official capacity
17   as President of the United States, et al.,

18              Defendants.
19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO REVISE CASE                                  2101 Fourth Avenue, Suite 1500
     SCHEDULE                                     NEWMAN DU WORS LLP     Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                             (206) 274-2800
 1         Plaintiffs Ryan Karnoski, Cathrine Schmid, D.L., formerly known as K.G., by his next
 2   friend and mother, Laura Garza, Lindsey Muller, Terece Lewis, Phillip Stephens, Megan
 3   Winters, Jane Doe, Human Rights Campaign, Gender Justice League, and American Military
 4   Partner Association n/k/a Modern Military Association of America (collectively, “Plaintiffs”);
 5   Plaintiff-Intervenor State of Washington; and Defendants Donald J. Trump, the United States of
 6   America, Mark Esper, and the United States Department of Defense (collectively,
 7   “Defendants”), stipulate and move the Court as follows:
 8         WHEREAS, the Court granted the Parties’ stipulation on September 28, 2018, vacating the
 9   deadlines for filing and noting discovery motions, completing discovery, and filing dispositive
10   motions, and further ordered the Parties to submit proposed revisions to the case schedule within
11   21 days after the Ninth Circuit ruled on the Mandamus Petition. (Dkt. No. 319.) All other
12   deadlines in the case schedule remained unchanged. (Id.)
13         WHEREAS, on February 19, 2019 the Parties further agreed that revisions to the case
14   schedule were warranted because the Ninth Circuit still had not ruled on the pending Mandamus
15   Petition—including vacating the March 4, 2019 motions in limine deadline, the March 27, 2019
16   pretrial order deadline, the March 27, 2019 proposed findings of fact and conclusions of law
17   deadline, the March 29, 2019 pretrial conference, and the April 8, 2019 trial date. (Dkt. No 330.)
18         WHEREAS, the Court granted the Parties’ stipulation on February 20, 2019 and further
19   ordered the Parties to submit proposed revisions to the case schedule within 21 days after the
20   Ninth Circuit ruled on the Mandamus Petition. (Dkt. No. 331.)
21         WHEREAS, the Ninth Circuit issued its order on the Mandamus Petition on June 14, 2019.
22   (Dkt. No. 338.)
23         WHEREAS, the Parties have indicated that they will not file a petition for panel rehearing,
24   a petition for rehearing en banc, or a petition for a writ of certiorari.
25         WHEREAS, the Parties disagree on the order in which the Court should resolve the
26   Parties’ discovery disputes and Defendants’ motion to dissolve the preliminary injunction. The
27   Parties’ respective positions are set forth below:
28
     JOINT STIPULATION TO REVISE CASE                                            2101 Fourth Avenue, Suite 1500
     SCHEDULE - 1                                       Newman Du Wors LLP         Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                       (206) 274-2800
 1      •   Plaintiffs and Plaintiff-Intervenor’s Position: Plaintiffs and Plaintiff-Intervenor
 2          believe that the Court should resolve the Parties’ dispute over Defendants’ claims of
 3          privilege (and subsequent withholding of documents) first. The Ninth Circuit specified
 4          that “Plaintiffs on remand may present additional evidence” beyond “the current record”
 5          in support of the preliminary injunction. (Dkt. No. 338 at 44.) The Ninth Circuit also
 6          “vacate[d] the district court’s discovery order, so that the district court may reconsider
 7          Plaintiffs’ discovery requests,” and it set forth guidance for resolution of privilege
 8          disputes. (Dkt. No. 338 at 56.) In order for the Plaintiffs to “present additional evidence”,
 9          as contemplated by the Ninth Circuit, the discovery disputes must be resolved. And this
10          delay in considering Defendants’ dissolution motion does no harm to Defendants
11          because the preliminary injunction has been stayed “through the district court’s further
12          consideration of the motion to dissolve,” and if that motion is denied, “throughout [the
13          Ninth Circuit’s] disposition of any appeal by the Government” (Dkt. No. 338 at 56).
14          Plaintiffs and Plaintiff-Intervenor are not requesting an “indefinite amount of time” to
15          oppose Defendants’ motion as Defendants suggest below, and instead only request that
16          the threshold privilege issues be addressed first since such discovery is very likely to
17          inform the Court’s consideration of Defendants’ motion.
18      •   Defendants’ Position: Defendants believe that there is no legal basis for permitting
19          Plaintiffs and Plaintiff-Intervenor to take an indefinite amount of time to oppose
20          Defendants’ motion to dissolve the preliminary injunction, Dkt. 223, which was filed on
21          March 29, 2018 and noted for consideration on April 27, 2018, while Plaintiffs take
22          additional discovery. Preliminary relief is appropriate only when a party can show that
23          “(1) it is likely to succeed on the merits of its claim, (2) it is likely to suffer irreparable
24          harm in the absence of preliminary relief, (3) the balance of hardships tips in its favor,
25          and (4) a preliminary injunction is in the public interest.” Int’l Franchise Ass’n, Inc. v.
26          City of Seattle, 803 F.3d 389, 399 (9th Cir. 2015). If Plaintiffs and Plaintiff-Intervenor
27          believe they need to take more discovery before they can satisfy this standard, then there
28          is no basis in law for the preliminary injunction to remain in place in the interim.
     JOINT STIPULATION TO REVISE CASE                                           2101 Fourth Avenue, Suite 1500
     SCHEDULE - 2                                      Newman Du Wors LLP         Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                      (206) 274-2800
 1           Although the Ninth Circuit stated that “Plaintiffs on remand may present additional
 2           evidence to support th[eir] theory”—that the 2018 policy was not the product on
 3           independent military judgment—the Ninth Circuit nowhere stated that Plaintiffs or
 4           Plaintiff-Intervenor may indefinitely delay resolution of Defendants’ pending motion to
 5           dissolve the preliminary injunction. Dkt. 338 at 45 (emphasis added). To the contrary,
 6           the Ninth Circuit instructed that “the district court on remand must apply the ‘traditional’
 7           standard for injunctive relief to determine whether dissolution of the injunction is
 8           warranted.” Id. at 45. Accordingly, Defendants respectfully request that the Court order
 9           that if Plaintiffs or Plaintiff-Intervenor wish to file an opposition to Defendants’ motion
10           to dissolve the preliminary injunction, they must do so on or before August 2, 2019; and
11           Defendants will file a reply on or before August 23, 2019.
12          WHEREAS, the Parties disagree about whether Plaintiffs and Plaintiff-Intervenor are
13   entitled to discovery beyond the administrative record.
14      •    Defendants’ Position: The Ninth Circuit definitively set the standard for judicial review
15           in this case. This Court “must apply appropriate deference to its evaluation” of the
16           challenged policy under “intermediate scrutiny.” Id. at 45. This means that, to prevail,
17           the government must “establish[] that [the military] reasonably determined the policy
18           ‘significantly furthers’ the government’s important interests.” Id. Under no
19           circumstance is the reviewing court to “substitute its ‘own evaluation of evidence for a
20           reasonable evaluation’ by the military.” Id. (quoting Rostker, 453 U.S. at 68). Thus,
21           because “the reasonableness of the 2018 Policy must be evaluated on the record
22           supporting that decision and with the appropriate deference due to a proffered military
23           decision,” id. at 56, Plaintiffs’ and Plaintiff-Intervenor’s claims are properly adjudicated
24           based on a review of the administrative record supporting Defendants’ decision, and the
25           case should proceed directly to dispositive motions. See id. at 54 n.22 (noting that that a
26           12-page memo was sufficient to evaluate the government policy in Trump v. Hawaii, 138
27           S. Ct. 2392, 2421–22, (2018)). However, in the event that the Court disagrees or requires
28           further briefing on this issue, Defendants agree with the below schedule.
     JOINT STIPULATION TO REVISE CASE                                         2101 Fourth Avenue, Suite 1500
     SCHEDULE - 3                                     Newman Du Wors LLP        Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                    (206) 274-2800
 1      •    Plaintiffs and Plaintiff-Intervenor’s Position: Plaintiffs and Plaintiff-Intervenor
 2           maintain that this Court has already rejected Defendants’ contention that Plaintiffs’ and
 3           Plaintiff-Intervenor’s direct constitutional claims should be confined to an administrative
 4           record. E.g., Dkt. 235 at 2. Nothing in the Ninth Circuit’s opinion disturbed that
 5           manifestly correct decision—and in fact the opinion further undermines Defendants’
 6           position. The Ninth Circuit expressly held that Plaintiffs’ and Plaintiff-Intervenor’s
 7           claims are subject to heightened scrutiny, which requires testing the government’s
 8           purported justifications for a discriminatory classification to ensure they are “exceedingly
 9           persuasive … genuine, not hypothesized or invented post hoc in response to litigation.”
10           (Slip op. at 39.) Equally plain, the Ninth Circuit observed that the government had
11           already produced the administrative record, yet far from foreclosing additional discovery,
12           as Defendants suggest this Court should do, the Ninth Circuit repeatedly recognized that
13           Defendants may seek additional discovery. (E.g. id. at 44, 49, 52-55.)
14          NOW THEREFORE, Plaintiffs, Plaintiff-Intervenor, and Defendants, through their
15   respective counsel of record, do hereby stipulate and agree, and respectfully request, that the
16   Court enter an order as follows:
17          1.   The Parties stipulate that amended pleadings may be filed two weeks from the date
18   the Court issues the revised case schedule.
19          2.   Before filing any motion pertaining to the Deliberative Process Privilege, the Parties
20   will meet and confer to try to attempt to narrow any remaining discovery disputes.
21          3.   Motions pertaining to the Deliberative Process Privilege will be filed on or before
22   August 22, 2019 with a noting date of Friday, September 27, 2019. Oppositions will be filed on
23   or before September 13, 2019. Replies will be filed on or before September 27, 2019. This
24   schedule shall not apply to Plaintiff-Intervenor, as Defendants’ responses to Plaintiff-
25   Intervenor’s discovery requests are pending.
26          4.   All motions related to discovery will be filed on or before January 30, 2020 and
27   noted on the motion calendar on the third Friday thereafter.
28          5.   The discovery cutoff will be February 28, 2020.
     JOINT STIPULATION TO REVISE CASE                                        2101 Fourth Avenue, Suite 1500
     SCHEDULE - 4                                    Newman Du Wors LLP        Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                   (206) 274-2800
 1         6.    Dispositive Motions will be filed on or before March 27, 2020 with a noting date of
 2   Friday, May 1, 2020. Oppositions will be filed on or before April 24, 2020. Replies will be filed
 3   on or before May 1, 2020.
 4         7.    Motions in Limine will be filed on or before June 4, 2020 with a noting date of
 5   Friday, June 19, 2020.
 6         8.    The Joint Pretrial Order will be due on or before July 2, 2020.
 7         9.    Trial Briefs and Proposed Findings of Fact and Conclusions of Law will be filed on
 8   or before July 13, 2020.
 9         10.   The Pretrial Conference will be held the week of July 20, 2020
10         11.   Trial will start on July 27, 2020.
11

12   SO STIPULATED
13   Respectfully submitted July 17, 2019.
14    NEWMAN DU WORS LLP                                 UNITED STATES DEPARTMENT OF
                                                         JUSTICE
15

16    s/ Jason B. Sykes                                  s/ Ashley Cheung
      Derek A. Newman, WSBA No. 26967                    Andrew E. Carmichael, VA Bar # 76578
17
      dn@newmanlaw.com                                   andrew.e.carmichael@usdoj.gov
18    Jason B. Sykes, WSBA No. 44369                     Gerald Brinton Lucas, VA Bar # 84129
      jason@newmanlaw.com                                brinton.lucas@usdoj.gov
19    2101 Fourth Ave., Ste. 1500                        Joshua E. Gardner, D.C. Bar #478049
      Seattle, WA 98121                                  Joshua.e.gardner@usdoj.gov
20    (206) 274-2800                                     Ashley Cheung
                                                         ashley.cheung@usdoj.gov
21    LAMDBA LEGAL DEFENSE AND                           1100 L Street NW, Suite 12108
22    EDUCATION FUND, INC.                               Washington, DC 20530
      Tara Borelli, WSBA No. 36759                       (202) 514-3346
23    tborelli@lambdalegal.org
      Camilla B. Taylor (admitted pro hac vice)          Counsel for Defendants
24    Peter C. Renn (admitted pro hac vice)
      Sasha Buchert (admitted pro hac vice)
25
      Kara Ingelhart (admitted pro hac vice)
26    Carl Charles (admitted pro hac vice)

27

28
     JOINT STIPULATION TO REVISE CASE                                      2101 Fourth Avenue, Suite 1500
     SCHEDULE - 5                                     Newman Du Wors LLP     Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                 (206) 274-2800
      Paul D. Castillo (admitted pro hac vice)
 1                                                      OFFICE OF THE WASHINGTON
                                                        STATE ATTORNEY GENERAL
 2    OUTSERVE-SLDN, INC. N/K/A
      MODERN MILITARY ASSOCIATION
 3    OF AMERICA
                                                        s/ Chalia I. Stallings-Ala’ilima
      Peter Perkowski (admitted pro hac vice)
 4                                                      La Rond Baker, WSBA No. 43610
      KIRKLAND & ELLIS LLP                              larondb@atg.wa.gov
 5    James F. Hurst, P.C. (admitted pro hac vice)      Colleen M. Melody, WSBA No. 42275
      Steve Patton (admitted pro hac vice)              colleenm1@atg.wa.gov
 6                                                      Chalia I. Stallings-Ala’ilima, WSBA No.
      Jordan M. Heinz (admitted pro hac vice)
 7    Vanessa Barsanti (admitted pro hac vice)          40694
                                                        chalias@atg.wa.gov
      Daniel I. Siegfried (admitted pro hac vice)
 8                                                      Assistant Attorneys General
      Joseph B. Tyson (admitted pro hac vice)
                                                        Civil Rights Unit
 9                                                      Attorney General’s Office
      Counsel for Plaintiffs
                                                        800 5th Ave, Suite 2000
10                                                      Seattle, WA 98104
11                                                      (206) 464-7744

12                                                      Counsel for Intervenor-Plaintiff State of
                                                        Washington
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO REVISE CASE                                      2101 Fourth Avenue, Suite 1500
     SCHEDULE - 6                                    Newman Du Wors LLP      Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                 (206) 274-2800
 1                                           AMENDED ORDER
 2           This matter comes before the Court on the Parties’ Joint Stipulation to Revise Case
 3   Schedule. After considering the Parties’ Joint Stipulation, the Court grants the revision and
 4   further alters the dates to accommodate the Court’s schedule. IT IS HEREBY ORDERED
 5   THAT:
 6           1.    The Parties stipulate that amended pleadings may be filed two weeks from the date
 7   the Court issues the revised case schedule.
 8           2.    Before filing any motion pertaining to the Deliberative Process Privilege, the Parties
 9   will meet and confer to try to attempt to narrow any remaining discovery disputes.
10           3.    If Plaintiffs wish to file an opposition to Defendants’ motion to dissolve, they must
11   do so on or before August 2, 2019; and Defendants will file a reply on or before August 23,
12   2019.
13           4.    Motions pertaining to the Deliberative Process Privilege will be filed on or before
14   August 22, 2019 with a noting date of Friday, September 27, 2019. Oppositions will be filed on
15   or before September 13, 2019. Replies will be filed on or before September 27, 2019. This
16   schedule shall not apply to Plaintiff-Intervenor, as Defendants’ responses to Plaintiff-
17   Intervenor’s discovery requests are pending.
18           5.    All motions related to discovery will be filed on or before January 20, 2020 and
19   noted on the motion calendar on the third Friday thereafter.
20           6.    The discovery cutoff will be February 18, 2020.
21           7.    Dispositive Motions will be filed on or before March 17, 2020 and noted on the
22   motion calendar on the fourth Friday thereafter.
23           8.    Motions in Limine will be filed on or before 5/26/2020 and noted on the motion
24   calendar on the third Friday thereafter.
25           9.    The Joint Pretrial Order will be due on or before June 10, 2020.
26           10.   Trial Briefs and Proposed Findings of Fact and Conclusions of Law will be filed on
27   or before June 10, 2020.
28   //
     JOINT STIPULATION TO REVISE CASE                                         2101 Fourth Avenue, Suite 1500
     SCHEDULE - 7                                      Newman Du Wors LLP       Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                    (206) 274-2800
 1        11.   The Pretrial Conference will be held on June 12, 2020 at 1:30 p.m.
 2        12.   Trial will start on June 22, 2020 at 9:00 a.m.
 3        IT IS SO ORDERED.
 4

 5        Dated this 17th day of July, 2019.
 6

 7

 8

 9                                                       A
10                                                       Marsha J. Pechman
                                                         United States District Judge
11

12

13   PRESENTED BY:

14
      NEWMAN DU WORS LLP                                UNITED STATES DEPARTMENT OF
15                                                      JUSTICE

16
      s/ Jason B. Sykes                                 s/ Ashley Cheung
17    Derek A. Newman, WSBA No. 26967                   Andrew E. Carmichael, VA Bar # 76578
      dn@newmanlaw.com                                  andrew.e.carmichael@usdoj.gov
18
      Jason B. Sykes, WSBA No. 44369                    Gerald Brinton Lucas, VA Bar # 84129
19    jason@newmanlaw.com                               brinton.lucas@usdoj.gov
      2101 Fourth Ave., Ste. 1500                       Joshua E. Gardner, D.C. Bar #478049
20    Seattle, WA 98121                                 Joshua.e.gardner@usdoj.gov
      (206) 274-2800                                    Ashley Cheung
21                                                      ashley.cheung@usdoj.gov
      LAMDBA LEGAL DEFENSE AND                          1100 L Street NW, Suite 12108
22
      EDUCATION FUND, INC.                              Washington, DC 20530
23    Tara Borelli, WSBA No. 36759                      (202) 514-3346
      tborelli@lambdalegal.org
24    Camilla B. Taylor (admitted pro hac vice)         Counsel for Defendants
      Peter C. Renn (admitted pro hac vice)
25    Sasha Buchert (admitted pro hac vice)
      Kara Ingelhart (admitted pro hac vice)
26
      Carl Charles (admitted pro hac vice)
27    Paul D. Castillo (admitted pro hac vice)

28
     JOINT STIPULATION TO REVISE CASE                                     2101 Fourth Avenue, Suite 1500
     SCHEDULE - 8                                   Newman Du Wors LLP      Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                (206) 274-2800
      OUTSERVE-SLDN, INC. N/K/A
 1
      MODERN MILITARY ASSOCIATION
 2    OF AMERICA
      Peter Perkowski (admitted pro hac vice)
 3

 4    KIRKLAND & ELLIS LLP                              OFFICE OF THE WASHINGTON
      James F. Hurst, P.C. (admitted pro hac vice)      STATE ATTORNEY GENERAL
 5
      Steve Patton (admitted pro hac vice)
 6    Jordan M. Heinz (admitted pro hac vice)
      Vanessa Barsanti (admitted pro hac vice)          s/ Chalia I. Stallings-Ala’ilima
 7    Daniel I. Siegfried (admitted pro hac vice)       La Rond Baker, WSBA No. 43610
      Joseph B. Tyson (admitted pro hac vice)           larondb@atg.wa.gov
 8
                                                        Colleen M. Melody, WSBA No. 42275
 9    Counsel for Plaintiffs                            colleenm1@atg.wa.gov
                                                        Chalia I. Stallings-Ala’ilima, WSBA No.
10                                                      40694
                                                        chalias@atg.wa.gov
11                                                      Assistant Attorneys General
                                                        Civil Rights Unit
12
                                                        Attorney General’s Office
13                                                      800 5th Ave, Suite 2000
                                                        Seattle, WA 98104
14                                                      (206) 464-7744
15                                                      Counsel for Intervenor-Plaintiff State of
                                                        Washington
16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO REVISE CASE                                      2101 Fourth Avenue, Suite 1500
     SCHEDULE - 9                                    Newman Du Wors LLP      Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                 (206) 274-2800
 1                                   CERTIFICATE OF SERVICE
 2         The undersigned certifies under penalty of perjury under the laws of the United States of
 3   America and the laws of the State of Washington that all participants in the case are registered
 4   CM/ECF users and that service of the foregoing documents will be accomplished by the
 5   CM/ECF system on July 17, 2019.
 6

 7

 8                                                Jason B. Sykes, WSBA No. 44369
                                                  jason@newmanlaw.com
 9                                                2101 Fourth Ave., Ste. 1500
                                                  Seattle, WA 98121
10                                                (206) 274-2800
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO REVISE CASE                                       2101 Fourth Avenue, Suite 1500
     SCHEDULE - 10                                   Newman Du Wors LLP       Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                  (206) 274-2800
